        Case 6:20-cv-06025-EAW Document 57 Filed 06/11/20 Page 1 of 42




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_____________________________________

ROCHESTER DRUG CO-OPERATIVE,
INC.

                     Plaintiff,                         DECISION AND ORDER

              v.                                        6:20-CV-06025 EAW

HISCOX INSURANCE COMPANY, INC.,

                 Defendant.
_____________________________________

                                   INTRODUCTION

       Plaintiff Rochester Drug Co-Operative (“Plaintiff”) brings an action against Hiscox

Insurance Company, Inc. (“Defendant”) for breach of an insurance policy due to

Defendant’s refusal to advance reasonable defense costs for a trial. (Dkt. 1).

       On January 24, 2020, Plaintiff filed a motion for preliminary injunction seeking an

order pursuant to Federal Rule of Civil Procedure 65(a) enjoining and restraining defendant

Hiscox Insurance Company, Inc. (“Defendant”) from “[d]ishonoring [Plaintiff’s] . . . right

to the advancement of current and future defense costs, inclusive of attorneys’ fees,

discovery expenses, and expert fees; and . . . [r]efusing to advance reasonable defense

costs” in connection with three lawsuits scheduled to go to trial on March 20, 2020, in New

York State Supreme Court, Suffolk County. (Dkt. 11). The Court issued an Order on

February 25, 2020, granting Plaintiff’s motion subject to it posting a bond in the amount

of five hundred thousand dollars ($500,000), and noting that a Decision and Order would

subsequently be issued memorializing the Court’s reasoning in further detail. (Dkt. 44).

                                           -1-
        Case 6:20-cv-06025-EAW Document 57 Filed 06/11/20 Page 2 of 42




       Also presently before the Court is Defendant’s motion to dismiss pursuant to

Federal Rule of Civil Procedure 12(b)(6). (Dkt. 21)

       The Court now issues this Decision and Order setting forth in further detail its

reasons for previously granting Plaintiff’s motion for preliminary injunction, and for those

same reasons, it now denies Defendant’s motion to dismiss.

                  FACTUAL AND PROCEDURAL BACKGROUND

       Plaintiff is a drug distribution cooperative owned by and run for the benefit of

independent pharmacies. (Dkt. 11-3 at ¶ 3). Plaintiff purchases pharmaceuticals directly

from manufacturers and distributes them to licensed pharmacies throughout the northeast.

(Id.). Headquartered in Rochester, Plaintiff employed a total of 183 employees, including

97 in Rochester. (Id.).

       Over the past two years, Plaintiff has been sued, alongside other drug distributors,

in more than thirty-one actions throughout the state of New York, both state and federal,

for its alleged involvement in the unlawful distribution of opioids (“NY Opioid Lawsuits”).

(Dkt. 11-1 at ¶ 6). These cases include three actions brought by Nassau County, Suffolk

County, and the State of New York (the “Trial Litigation”). (Dkt. 11-3 at ¶¶ 6, 10).

       In July 2015, the U.S. Attorney’s Office for the Southern District of New York filed

a civil action against Plaintiff based on Plaintiff’s failure to file required reports with the

U.S. Drug Enforcement Agency (“DEA”). (Dkt. 11-1 at 234). On July 8, 2015, a consent

order was entered where Plaintiff admitted to violations of the Controlled Substances Act

regarding its failure to report and agreed to pay a $360,000 penalty. (Id.). In February



                                             -2-
        Case 6:20-cv-06025-EAW Document 57 Filed 06/11/20 Page 3 of 42




2017, the Government served a civil document request on Plaintiff seeking documents

related to its distribution of controlled substances. (Id. at 242).

       On February 1, 2017, Plaintiff submitted a completed AIG Portfolio Select

Application for an insurance policy to Defendant (the “Application”). (Dkt. 20). In March

2017, Plaintiff purchased Private Company Management Liability Insurance Policy No.

UVA 1901769.17 from Defendant, effective from March 8, 2017, to March 8, 2018 (the

“Policy”). (Dkt. 1-1 at 22-147). Defendant agreed under the Policy to pay up to $5,000,000

for defense costs incurred to defend Plaintiff against covered claims and an additional

executive limit of liability of $1,000,000, subject to a $25,000 retention. (Id. at 2, 74). The

Policy includes “wrongful acts” coverage, defining a “wrongful act” to include “any breach

of duty, neglect, error, misstatement, misleading statement, omission, or act.” (Id. at 19).

The Policy also contains an exclusion for “any Claim . . . arising out of, based upon or

attributable to the . . . committing of any deliberate criminal or deliberate fraudulent act . . .

if any final adjudication establishes that such deliberate criminal or deliberate fraudulent

act . . . was committed.” (Id. at 20).

       In November 2017, Plaintiff retained the law firm Allegaert Berger & Vogel LLP

(“ABV”) to represent it in the NY Opioid Litigation brought by the New York Attorney

General and various New York counties and municipalities (“State Actions”). 1 (Dkt. 11-2




1
       ABV was further retained on March 27, 2019, to represent Plaintiff in connection
with opioid-related cases filed in the federal multidistrict litigation styled In re: National
Prescription Opiate Litigation, MDL 2804, currently pending before Judge Dan A. Polster
in the Northern District of Ohio. (Dkt. 11-2 at ¶ 6).
                                              -3-
        Case 6:20-cv-06025-EAW Document 57 Filed 06/11/20 Page 4 of 42




at ¶ 6). Also in November 2017, the U.S. Attorney served a criminal subpoena on Plaintiff.

(Dkt. 11-1 at 242).

       Plaintiff notified Defendant of two of the state court lawsuits, and on March 22,

2018, Defendant acknowledged potential coverage for those lawsuits “subject to the

Policy’s terms and conditions, currently known information and a full reservation of

rights.” (Dkt. 11-3 at 8-15). Thereafter, Plaintiff provided Defendant notice of at least 25

other actions, and on August 24, 2018, Defendant once again acknowledged potential

coverage for those matters. (Id. at 17-22). On October 2018, ABV submitted an estimated

litigation plan and budget to Defendant. (Id. at ¶ 7). Before this submission, Defendant

had attempted repeatedly to get copies of ABV’s invoices and to discuss allocation between

covered and uncovered claims. (Dkt. 17 at 18). On January 18, 2019, Plaintiff’s broker

informed Defendant that Plaintiff’s general counsel would address allocation, but

Defendant was never contacted by the general counsel. (Dkt. 17-6). On February 19, 2019,

Defendant issued a letter acknowledging potential coverage for two additional actions.

(Dkt. 11-1 at 338-44).

       On April 22, 2019, Plaintiff entered into a deferred prosecution agreement (“DPA”)

with the U.S. Attorney for the Southern District of New York. (Dkt. 11-1 at 171-299). The

DPA included admissions of wrongdoing by Plaintiff, and provided for the dismissal of the

information with prejudice after five years’ compliance with the terms of the agreement.

(Id.). On April 23, 2019, Plaintiff stipulated to a civil settlement with the U.S. Attorney

for the Southern District of New York (the “Stipulation”), which also contained admissions

of wrongdoing and provided that Plaintiff will obtain a release of liability if it complied

                                           -4-
           Case 6:20-cv-06025-EAW Document 57 Filed 06/11/20 Page 5 of 42




with the Stipulation’s terms, and that a judgment would be filed only “[i]n the event of an

Uncured Default” of the Company’s settlement payments. (Id. at 306-25). The Stipulation

was “So Ordered” by the United States District Judge on April 25, 2019. (Id. at 325). On

May 3, 2019, William Pietruszewski, Plaintiff’s former Chief of Compliance, pleaded

guilty in the United States District Court for the Southern District of New York to

violations of 21 U.S.C. § 841(a)(1) for conspiracy to distribute narcotics, 18 U.S.C. § 371

for conspiracy to defraud the United States, and 21 U.S.C. §§ 842(a)(5) and (c)(2)(A) for

knowingly failing to report narcotic sales. United States v. Pietruszewski, No. 1:19-cr-

00282-WHP-1, Dkt. 9 (S.D.N.Y. May 3, 2019). Similar charges also remain pending

against Defendant’s former Chief Executive Officer, Laurence Doud. See United States v.

Doud III, No. 1:19-cr-00285, Dkt. 1 (S.D.N.Y. Apr. 22, 2019). Plaintiff did not contact

Defendant further about the defense costs until July 26, 2019, when Plaintiff attempted to

set up a meeting to discuss the allocation issues. (Dkt. 17-8). Also around that time,

Defendant learned of the DPA and the Stipulation with the federal government. (Dkt. 17

at 18).

          On August 5, 2019, Defendant issued a draft letter to Plaintiff advising that the

admissions contained in the DPA and Stipulation precluded coverage for the totality of the

State Actions based on the Illegal Conduct Exclusion in the Policy. (Dkt. 15 at ¶ 31).

Plaintiff responded on August 29, 2019, disputing Defendant’s position regarding the

applicability of the Illegal Conduct Exclusion, asserting that there had been no “final

adjudication” necessary to trigger the Exclusion. (Dkt. 1-3). Defendant issued its final

letter denying coverage on September 13, 2019. (Dkt. 1-4).

                                             -5-
        Case 6:20-cv-06025-EAW Document 57 Filed 06/11/20 Page 6 of 42




       On November 13, 2019, Justice Jerry Garguilo in the Supreme Court of the State of

New York, Suffolk County bifurcated the claims in the Trial Litigation and ordered a

March 20, 2020 trial date for the public nuisance claims. (Dkt. 15-1 at ¶ 10). The plaintiffs

in the Trial Litigation produced seven expert reports, the majority of which were served on

Plaintiff on or about December 19, 2019. (Dkt. 15-1 at ¶ 15). Plaintiff filed its rebuttal to

those expert reports on February 3, 2020. (Id.).

       Plaintiff filed the instant action on January 10, 2020. (Dkt. 1). On January 21, 2020,

Plaintiff hand-delivered to the undersigned’s Chambers papers in support of a motion for

preliminary injunction, motion to expedite, and motion to seal. On January 22, 2020, the

Court granted in part and denied in part the motion to expedite, denied the motion to seal

(Dkt. 4), and instructed Plaintiff to file the motion for preliminary injunction, motion to

expedite, and motion to seal with proposed redactions by January 24, 2020. (Dkt. 5).

Plaintiff timely resubmitted the motion to seal (Dkt. 9), motion to expedite (Dkt. 10), and

motion for a preliminary injunction (Dkt. 11) according to the Court’s instructions. The

Court granted Plaintiff’s motion to seal on January 27, 2020. (Dkt. 12). Defendant filed

its response to the motion for preliminary injunction on February 3, 2020 (Dkt. 17), and

Plaintiff submitted its reply on February 7, 2020 (Dkt. 24). Oral argument was held on

February 14, 2020, before the undersigned, who reserved decision and ordered

supplemental briefing from the parties.       (Dkt. 33; Dkt. 34).      Defendant filed its

supplemental brief on February 19, 2020 (Dkt. 35), and Plaintiff’s supplemental brief was

filed on February 20, 2020 (Dkt. 38). On February 25, 2020, the Court issued an Order

granting the motion for preliminary injunction subject to Plaintiff posting a bond in the

                                            -6-
        Case 6:20-cv-06025-EAW Document 57 Filed 06/11/20 Page 7 of 42




amount of $500,000. (Dkt. 44). Plaintiff has not submitted proof that it posted bond. On

March 16, 2020, the Chief Administrative Judge of the Courts for New York State issued

an order postponing “civil jury trials in which opening statements have not commenced”

until further notice in an effort to mitigate the effects of the COVID-19 outbreak. 2

Administrative Order of the Chief Administrative Judge of the Courts, New York State

Unified Court System, AO/68/20 (Mar. 16, 2020), https://www.nycourts.gov/whatsnew/

pdf/AO-68-20.pdf.

       On February 6, 2020, Defendant filed a motion to dismiss for failure to state a claim.

(Dkt. 21). Plaintiff filed its response on February 27, 2020 (Dkt. 45; Dkt. 50), 3 and

Defendant replied on March 5, 2020 (Dkt. 48).

       On March 12, 2020, Plaintiff filed a voluntary petition in the United States

Bankruptcy Court for the Western District of New York (Rochester Division) seeking relief



2
        COVID-19 has caused a global pandemic and public health emergency. On March
7, 2020, Governor Andrew Cuomo declared a state of emergency for all of New York State
related to COVID-19.          See N.Y. Exec. Order No. 202 (Mar. 7, 2020),
https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO_202.pdf.      On
March 13, 2020, President Trump declared a National Emergency concerning COVID-19.
Proclamation No. 9994, 85 Fed. Reg. 15337 (Mar. 13, 2020). According to the World
Health Organization’s website, as of June 10, 2020, there were 7,145,539 confirmed cases
of COVID-19 worldwide, with 408,025 confirmed deaths. See Coronavirus (COVID-19),
World Health Org., https://covid19.who.int/ (last visited June 10, 2020).
3
        Plaintiff filed its response with certain portions redacted on February 27, 2020.
(Dkt. 45). The Court ordered Plaintiff to file a motion to seal explaining the proposed
redactions pursuant to Local Rule of Civil Procedure 5.3. (Dkt. 46). Upon reviewing
Plaintiff’s motion to seal (Dkt. 47), the Court found Plaintiff’s proposed redactions did not
overcome the presumption of access to judicial documents, and ordered that the unredacted
response be filed on the docket (Dkt. 49). Plaintiff complied with the Court’s order on
March 13, 2020. (Dkt. 50).
                                            -7-
        Case 6:20-cv-06025-EAW Document 57 Filed 06/11/20 Page 8 of 42




under Chapter 11 of the United States Bankruptcy Code. (Dkt. 55 at 1; Dkt. 56-1). On

April 6, 2020, the Court instructed that the parties advise the Court as to the impact of

Plaintiff’s bankruptcy filing on this action (Dkt. 54), to which the parties submitted their

responses on April 10, 2020. (Dkt. 55; Dkt. 56).

                                       DISCUSSION

I.     Plaintiff’s Bankruptcy Filing

       As a preliminary matter, the Court agrees with the parties that Plaintiff’s bankruptcy

filing did not automatically stay this matter. (See Dkt. 55; Dkt. 56). Filing a Chapter 11

petition operates as a stay of the “continuation . . . of a judicial . . . action or proceeding

against the debtor.” 11 U.S.C. § 362(a)(1). The Second Circuit “has recognized that the

automatic stay is applicable only to proceedings ‘against’ the debtor.”             Koolik v.

Markowitz, 40 F.3d 567, 568 (2d Cir. 1994) (citation omitted). Additionally, “an answer

that asserts a counterclaim against a plaintiff who becomes a bankruptcy debtor is an

‘action or proceeding against the debtor’ within the meaning of § 362(a)(1),

notwithstanding the fact that the plaintiff initiated the lawsuit.” Id. (quoting 11 U.S.C.

§ 362(a)(1)). In the instant matter, Plaintiff filed the lawsuit, and Defendant has not filed

any counterclaims. In other words, the proceeding is not “against” Plaintiff pursuant to 11

U.S.C. § 362(a)(1), and the automatic stay was not triggered.

       Defendant also raised the issue of whether this case should be referred to a

bankruptcy judge. (Dkt. 56 at 2-3). This District’s Local Rules of Civil Procedure provide

that “[p]ursuant to 28 U.S.C. § 157(a) any and all cases under Title 11 and any and all

proceedings arising under Title 11 or arising in or related to a case under Title 11 are

                                             -8-
        Case 6:20-cv-06025-EAW Document 57 Filed 06/11/20 Page 9 of 42




referred to the Bankruptcy Judges for this district.” 4 L.R. Civ. P. 5.1(f) (emphasis added).

“An action is considered ‘related to’ a bankruptcy proceeding if the outcome of the

litigation ‘might have any “conceivable effect” on the bankrupt estate,’ or has ‘any

significant connection with the bankrupt estate.’” Pennock v. Dean, No. 06-CV-266S F,

2007 WL 542132, at *3 (W.D.N.Y. Feb. 15, 2007) (quoting In re Cuyahoga Equip. Corp.,

980 F.2d 110, 114 (2d Cir. 1992) (internal quotation omitted)). Here, the insurance policy

under which Plaintiff seeks relief is property of the bankruptcy estate. See MacArthur Co.

v. Johns-Manville Corp., 837 F.2d 89, 92 (2d Cir. 1988) (“Numerous courts have

determined that a debtor’s insurance policies are property of the estate, subject to the

bankruptcy court’s jurisdiction.”). As a result, the instant matter is “related to” Plaintiff’s

bankruptcy proceedings, see In re U.S. Lines, Inc., 197 F.3d 631, 638 (2d Cir. 1999)

(“[R]esolving disputes relating to major insurance contracts are bound to have a significant

impact on the administration of the estate.”), and arguably falls under the purview of Local

Rule 5.1(f).

       Defendant argues this case should not be referred to a bankruptcy judge because the

referral rule only applies to “core proceedings,” which, Defendant contends, this is not.

(Dkt. 56 at 2-3). However, the distinction between core and non-core proceedings is not

relevant to whether the Local Rule applies.         Local Rule 5.1(f) refers “any and all

proceedings arising under . . . or related to a case under Title 11.” In other words, both

core and non-core proceedings are referred to a bankruptcy judge under Local Rule 5.1(f).


4
       Defendant refers to a Standing Order issued on February 27, 2012, in its submission,
but the Standing Order was superseded by Local Rule 5.1(f).
                                             -9-
        Case 6:20-cv-06025-EAW Document 57 Filed 06/11/20 Page 10 of 42




       Nonetheless, to the extent this case has been referred to the bankruptcy court

pursuant to Local Rule 5.1(f), 5 the Court finds it appropriate to address the pending motion

to dismiss in the instant the matter. Under 28 U.S.C. § 157(d), a “district court may

withdraw, in whole or in part, any case or proceeding referred [to the bankruptcy court] on

its own motion or on a timely motion of any party, for cause shown.” The arguments made

in the motion to dismiss are substantially, if not entirely, the same as those made in the

motion for preliminary injunction. Because the Court has already ruled on the motion for

preliminary injunction and now issues this Decision and Order to further explain its

reasoning, and because its reasoning also encompasses the pending motion to dismiss, the

Court finds cause to partially withdraw any bankruptcy referral of this matter for the limited

purpose of issuing a ruling on the motion to dismiss. 6 See In re MF Glob. Holdings Ltd.,


5
        The parties have not briefed whether litigation such as this that is commenced prior
to the bankruptcy filing is automatically referred to the bankruptcy court pursuant to Local
Rule 5.1(f) once that bankruptcy filing occurs. It appears that courts in the Southern
District of New York have found that a standing order of bankruptcy referral requires
referral to the bankruptcy court even if the action was commenced prior to the bankruptcy
filing “if the pending case falls within the terms of the General Reference Order and if the
bankruptcy court has jurisdiction over the matter.” Delcon Const. Corp. v. Bd. of Educ. of
City of Yonkers, N.Y., 299 B.R. 60, 61 (S.D.N.Y. 2003); Pan Am. World Airways, Inc. v.
Evergreen Int’l Airlines, Inc., 132 B.R. 4, 8 (S.D.N.Y. 1991) (finding prepetition causes of
action must “still be referred to the bankruptcy court under the mandatory terms of the
General Reference Order, as cases related to a proceeding under title 11”); see also All.
Commc’ns Grp., Inc. v. N. Telecom, Inc., 65 B.R. 581, 585 (S.D.N.Y. 1986) (“Referral to
the bankruptcy court . . . is immediate and automatic[.]”). The Court will obtain further
briefing from the parties on this issue as it is relevant to the future handling of this litigation.
This Decision and Order only addresses whether, to the extent there is a referral to the
bankruptcy court pursuant to Local Rule 5.1(f), it should be partially withdrawn for
purposes of the pending motion to dismiss.
6
       In deciding whether there is “cause” to withdraw a bankruptcy reference, the Second
Circuit has outlined several factors a district court should consider, including “whether the
                                              - 10 -
       Case 6:20-cv-06025-EAW Document 57 Filed 06/11/20 Page 11 of 42




296 F. Supp. 3d 662, 665 (S.D.N.Y. 2017) (“Referrals to bankruptcy courts are matters of

efficiency. The cases still belong to the district court[.]”).

II.    Motion for Preliminary Injunction

       A.     Legal Standard

       In order to obtain a preliminary injunction, the moving party must establish the

following: (1) a likelihood of irreparable harm absent preliminary relief; (2) a likelihood

of success on the merits; (3) the balance of equities tipping in favor of the moving party;

and (4) the public interest is served by an injunction. See Winter v. Nat. Res. Def. Council,

Inc., 555 U.S. 7, 20 (2008). Where the moving party is unable to demonstrate a likelihood

of success on the merits, a court may still issue a preliminary injunction if the moving party

demonstrates “sufficiently serious questions going to the merits to make them a fair ground

for litigation and a balance of hardships tipping decidedly toward the party requesting the

preliminary relief.” Citigroup Glob. Mkts., Inc. v. VCG Special Opportunities Master Fund

Ltd., 598 F.3d 30, 35 (2d Cir. 2010) (quoting Jackson Dairy, Inc. v. H.P. Hood & Sons,

Inc., 596 F.2d 70, 72 (2d Cir. 1979)); see also Louis Vuitton Malletier v. Dooney & Bourke,

Inc., 454 F.3d 108, 113-14 (2d Cir. 2006) (“To obtain a preliminary injunction, plaintiff

must show irreparable harm absent injunctive relief, and either a likelihood of success on

the merits, or a serious question going to the merits to make them a fair ground for trial,




claim or proceeding is core or non-core, whether it is legal or equitable, and considerations
of efficiency, prevention of forum shopping, and uniformity in the administration of
bankruptcy law.” In re Orion Pictures Corp., 4 F.3d 1095, 1101 (2d Cir. 1993).
Consideration of those factors warrant withdrawing any referral of the pending motion to
dismiss to the Bankruptcy Court.
                                             - 11 -
       Case 6:20-cv-06025-EAW Document 57 Filed 06/11/20 Page 12 of 42




with a balance of hardships tipping decidedly in plaintiff’s favor.”) (applying test to request

for injunction prohibiting trademark infringement).

       “A preliminary injunction is an extraordinary remedy never awarded as of right,”

Winter, 555 U.S. at 24, and “is one of the most drastic tools in the arsenal of judicial

remedies,” Hanson Tr. PLC v. ML SCM Acquisition, Inc., 781 F.2d 264, 273 (2d Cir. 1986)

(quotation omitted). “The district court has wide discretion in determining whether to grant

a preliminary injunction[.]” Grand River Enter. Six Nations, Ltd. v. Pryor, 481 F.3d 60,

66 (2d Cir. 2007) (quoting Moore v. Consol. Edison Co., 409 F.3d 506, 511 (2d Cir. 2005)).

       B.     Applicable Burden

       “The Second Circuit has . . . differentiated between injunctions that propose to alter

the status quo (mandatory injunctions) and those that merely seek to maintain it

(prohibitory injunctions).” XL Specialty Ins. Co. v. Level Glob. Inv’rs, L.P., 874 F. Supp.

2d 263, 271 (S.D.N.Y. 2012). A mandatory injunction may “issue only upon a clear

showing that the moving party is entitled to the relief requested, or where extreme or very

serious damage will result from a denial of preliminary relief.” Cacchillo v. Insmed, Inc.,

638 F.3d 401, 406 (2d Cir. 2011). “By contrast, a prohibitory injunction may be granted

on a showing of ‘(a) irreparable harm and (b) either (1) likelihood of success on the merits

or (2) sufficiently serious questions going to the merits to make them a fair ground for

litigation and a balance of hardships tipping decidedly toward the party requesting the

preliminary relief.’” XL Specialty Ins. Co., 874 F. Supp. 2d at 271 (quoting Citigroup

Global Markets, Inc., 598 F.3d at 35). “The heightened standard should only apply ‘if a

preliminary injunction would make it difficult or impossible to render a meaningful remedy

                                            - 12 -
       Case 6:20-cv-06025-EAW Document 57 Filed 06/11/20 Page 13 of 42




to a defendant who prevails on the merits at trial.’” In re WorldCom, Inc. Sec. Litig., 354

F. Supp. 2d 455, 463 (S.D.N.Y. 2005) (quoting Tom Doherty Assocs., Inc. v. Saban Entm’t,

Inc., 60 F.3d 27, 35 (2d Cir. 1995)).

       Plaintiff claims the Policy covers 29 or more legal actions brought against it (Dkt.

11-1 at ¶ 26), and ultimately seeks reimbursement for any defense costs in all of those

lawsuits as well as reimbursement for the legal fees it has already paid (Dkt. 1 at ¶ 37; Dkt.

15-3 at 9). In the motion currently before the Court, Plaintiff requests an injunction for

payment of current and future defense costs in three cases. (Dkt. 11-7). In other words,

the ultimate relief Plaintiff seeks differs from the relief sought in the preliminary

injunction. See In re WorldCom, Inc., 354 F. Supp. 2d at 463 (finding the heightened

preliminary injunction standard did not apply where the plaintiff “seeks only part of the

benefits to which he is entitled under the policy”). Additionally, the relief Plaintiff seeks

is the relief that the Policy would require if the contested claims are covered, see Padberg

v. McGrath-McKechnie, 108 F. Supp. 2d 177, 184 (E.D.N.Y. 2000) (“An injunction which

orders a party to perform an action it should previously have performed may be

characterized as prohibitory, since it does not change the status quo as it would have

existed, absent that party’s wrongful action.”), and other courts in this district “have found

that a preliminary injunction seeking defense costs is not subject to the higher standard,”

Stuckey v. Nat’l Union Fire Ins. Co. of Pittsburgh, 131 F. Supp. 3d 73, 83 (S.D.N.Y. 2015);

see XL Specialty Ins. Co., 874 F. Supp. 2d at 271-72 (holding “the injunction sought is

prohibitory, not mandatory” after finding that the status quo should be measured as of the

date “immediately before [the insurance company] told the Insureds that it would no longer

                                            - 13 -
       Case 6:20-cv-06025-EAW Document 57 Filed 06/11/20 Page 14 of 42




advance defense costs”); In re WorldCom, 354 F. Supp. 2d at 463 (“Where a preliminary

injunction grants only part of the relief to which a movant would be entitled on the merits

and requires a party ‘to do what it should have done earlier,’ then it is judged under the

standard for prohibiting injunctions, and not the heightened standard for mandatory

injunctions.” (quoting Johnson v. Kay, 860 F.2d 529, 541 (2d Cir. 1988))). 7

       Accordingly, the Court finds the lower prohibitory injunction standard applies.

       C.     Irreparable Harm

       “A showing of irreparable harm is the single most important prerequisite for the

issuance of a preliminary injunction.” Faiveley Transp. Malmo AB v. Wabtec Corp., 559

F.3d 110, 118 (2d Cir. 2009) (quotation omitted). “Thus, if a party fails to show irreparable

harm, a court need not even address the remaining elements of the test.” Monowise Ltd.

Corp. v. Ozy Media, Inc., No. 17-CV-8028 (JMF), 2018 WL 2089342, at *1 (S.D.N.Y.

May 3, 2018). “To establish irreparable harm, a party seeking preliminary injunctive relief


7
        In an unreported decision, one court stated in dicta that an injunction for the
advancement of defense costs would amount to a mandatory injunction if the insurance
company had not yet advanced any defense costs. See Pereira v. Nat’l Union Fire Ins. Co.
of Pittsburgh, Pa., No. 04 CIV. 1134 (LTS), 2006 WL 1982789, at *11 n.17 (S.D.N.Y.
July 12, 2006) (“Defendants indicate that they have not advanced any defense costs to the
Intervenors. To the extent then that the Intervenors seek such costs, their request for
injunctive relief would amount to a mandatory injunction rather than the requested
prohibitory injunction seeking to keep the status quo.”). However, the Pereira court also
found that a showing of irreparable harm for a prohibitory injunction had not been made.
Id. Additionally, the Pereira court did not address the holding of the In re WorldCom court
from the year prior, which found that the prohibitory injunction standard applied even
though the insurers had not advanced any defense costs. 354 F. Supp. 2d at 461, 463
(“Where a preliminary injunction grants only part of the relief to which a movant would be
entitled on the merits and requires a party ‘to do what it should have done earlier,’ then it
is judged under the standard for prohibiting injunctions, and not the heightened standard
for mandatory injunctions.”).
                                           - 14 -
       Case 6:20-cv-06025-EAW Document 57 Filed 06/11/20 Page 15 of 42




must show that there is a continuing harm which cannot be adequately redressed by final

relief on the merits and for which money damages cannot provide adequate compensation.”

Kamerling v. Massanari, 295 F.3d 206, 214 (2d Cir. 2002) (quotations omitted).

Additionally, “irreparable harm must be shown to be actual and imminent, not remote or

speculative.” Id.

       Plaintiff claims its failure to receive defense costs under the Policy is an immediate

and direct injury sufficient to satisfy the irreparable harm requirement (Dkt. 11-4 at 12), as

well as makes various other arguments regarding its fragile financial status (id. at 17). The

Court finds Plaintiff has met its burden of showing a likelihood of irreparable harm if it

fails to receive defense costs, and that it need not address Plaintiff’s remaining arguments.

       Courts in this Circuit have recognized that “[t]he failure to receive defense costs

when they are incurred constitutes an immediate and direct injury.” In re WorldCom, Inc.,

354 F. Supp. 2d at 469; see XL Specialty Ins. Co., 874 F. Supp. 2d at 272-73 (collecting

cases). It is true that most courts finding irreparable harm for the failure to receive defense

costs have done so in the context of individuals or corporations facing criminal charges,

see, e.g., In re Platinum-Beechwood Litig., 378 F. Supp. 3d 318, 329 (S.D.N.Y.) (finding

failure to provide advance payments covering defense costs constitutes an irreparable harm

“where the individual is defending against criminal prosecution, and where the actions for

which the individual seeks advancement—whether criminal or civil—are complicated and

costly”), reconsideration denied, 390 F. Supp. 3d 483 (S.D.N.Y. 2019), reconsideration

denied, No. 18-CV-6658 (JSR), 2019 WL 3759171 (S.D.N.Y. July 23, 2019); Li v. Certain

Underwriters at Lloyd’s, London, 183 F. Supp. 3d 348, 361 (E.D.N.Y. 2016) (“Because

                                            - 15 -
       Case 6:20-cv-06025-EAW Document 57 Filed 06/11/20 Page 16 of 42




the Insurers have refused to advance any [criminal] defense costs to Li as he has incurred

them, and prior to his trial, Li faces an actual and imminent injury and has established

irreparable harm.”); Rocha v. Certain Underwriters at Lloyd’s London, No.

16CV2327RJDCLP, 2016 WL 8813433, at *4 n.5 (E.D.N.Y. Sept. 26, 2016) (same); XL

Specialty Ins. Co., 874 F. Supp. 2d at 273 (finding irreparable harm where insurance

company stopped paying defense costs for insureds facing criminal charges “at a critical

juncture for the defense”), or individuals facing civil liability, see In re WorldCom, Inc.,

354 F. Supp. 2d at 469 (finding director suffered irreparable harm where insurance

company stopped paying defense costs at a “critical stage” of class action securities

litigation); see also Great Am. Ins. Co. v. Gross, No. Civ.A. 305CV159, 2005 WL

1048752, at *1, *4 (E.D. Va. May 3, 2005) (finding former officers and directors of

company facing “massive civil liability” were entitled to preliminary injunction where

denial “would essentially cripple” their defense and cause them to “face a risk of great

financial harm”); In re CyberMedica, Inc., 280 B.R. 12, 18 (Bankr. D. Mass. 2002) (“Dr.

Hotchkiss and Mr. Vilar are in need now of their contractual right to payment of defense

costs and may be harmed if disbursements are not presently made to fund their defense of

the Trustee’s Complaint.”); In re Bos. Reg’l Med. Ctr., Inc., 285 B.R. 87, 96 (Bankr. D.

Mass. 2002) (“The motion for interim relief is based on a need to avoid irreparable harm

to the Nominal Defendants, not to ERI itself. The Nominal Defendants need for the

proceeds to be distributed to them now, so that they can procure the services of experts in

time to effectively defend themselves in the [directors and officers] action.”); Freedom

Specialty Ins. Co. v Platinum Mgmt. (NY), LLC, No. 652505/2017, 2017 WL 6610417, at

                                           - 16 -
       Case 6:20-cv-06025-EAW Document 57 Filed 06/11/20 Page 17 of 42




*1 (N.Y. Sup. Ct. Dec. 27, 2017) (“The Insureds have insurance coverage under a $5

million directors and officers . . . insurance policy[.]”).

       However, courts have found that there may be irreparable harm if a corporation

demonstrates: (1) it cannot afford to pay legal fees in the underlying litigation absent

insurance coverage; (2) absent payment of those legal fees, its current counsel will

withdraw; and (3) a significant proceeding, such as a trial, is imminent in the underlying

litigation. See Emons Indus., Inc. v. Liberty Mut. Ins. Co., 749 F. Supp. 1289, 1294-95

(S.D.N.Y. 1990) (finding irreparable harm for corporation involved in ongoing civil

litigation where either payment of legal fees or default judgments resulting from lack of

defense would result in bankruptcy of company); see also Dover Steel Co. v. Hartford

Accident & Indem. Co., 806 F. Supp. 63, 68 (E.D. Pa. 1992) (“If [the corporation] avoids

bankruptcy and seeks to continue to defend the [underlying] action, the issue of irreparable

harm would arise if plaintiffs’ attorneys choose to withdraw and were allowed to do so by

the court and a significant legal event was in the offing (trial or argument on a significant

motion) which plaintiffs were without the legal wherewithal to handle.”). But see Bondex

Int’l, Inc. v. Hartford Acc. & Indem Co., No. 1:03-CV-01322, 2006 WL 2057349, at *1-2

(N.D. Ohio July 21, 2006) (finding corporation did not suffer irreparable harm from failure

to receive defense costs where corporation only showed that payment of the legal fees

would result in “significant financial harm” to the corporation, but not “the prospect of

imminent bankruptcy”). Upon thorough review of Plaintiff’s submissions (see Dkt. 15 at

¶ 38; Dkt. 15-2 at ¶¶ 14-18, 24; Dkt. 15-3 at 14-16; Dkt. 19 at 22-23; Dkt. 29 at ¶¶ 10-12;

Dkt. 32 at 5; Dkt. 33 at 20), Plaintiff met its burden of demonstrating irreparable harm if it

                                             - 17 -
       Case 6:20-cv-06025-EAW Document 57 Filed 06/11/20 Page 18 of 42




did not receive an advancement of reasonable defense costs for the lawsuits previously

scheduled to go to trial on March 20, 2020. 8

       Defendant argues that Plaintiff’s delay in bringing the instant motion cuts against a

finding of irreparable harm. “Considerable delay in filing an action seeking injunctive

relief weighs against finding irreparable harm present.” Bus. & Residents All. of E. Harlem

v. Martinez, No. 03 CIV.5363 (JFK), 2003 WL 21982960, at *2 (S.D.N.Y. Aug. 20, 2003);

see Borey v. Nat’l Union Fire Ins. Co. of Pittsburgh, Pa., 934 F.2d 30, 35 (2d Cir. 1991)

(“[A]n extensive delay belies the surety’s claim that it will suffer irreparable injury.”);

Citibank, N.A. v. Citytrust, 756 F.2d 273, 276-77 (2d Cir. 1985) (“[T]he failure to act

sooner undercuts the sense of urgency that ordinarily accompanies a motion for preliminary

relief and suggests that there is, in fact, no irreparable injury.” (quotation and citation

omitted)). Defendant disclaimed coverage under the Policy over four months before

Plaintiff commenced the instant action—on September 13, 2019. Additionally, the state

court trial was scheduled by the state court judge on or about November 13, 2019.

However, Plaintiff asserts that its decision to bring suit and request a preliminary injunction

hinged on a decision in early January by M&T Bank. (Dkt. 29 at ¶ 10). The Court finds

this to be a sufficient explanation for the delay and, as previously discussed, that Plaintiff

has established irreparable harm.


8
       Obviously, events changed after this Court’s granting of the preliminary injunction
motion, including an adjournment of the trial and Plaintiff’s bankruptcy filing. The Court’s
finding of irreparable harm is based on the facts as known at the time it issued its Order
granting the preliminary injunction on February 25, 2020. Again, with respect to the
preliminary injunction motion, this Decision and Order is merely intended to memorialize
in greater detail the reasons that the Court reached its findings on February 25, 2020.
                                            - 18 -
       Case 6:20-cv-06025-EAW Document 57 Filed 06/11/20 Page 19 of 42




       D.     Likelihood of Success on the Merits

       The Court also finds that Plaintiff has at least raised sufficiently serious questions

regarding the merits of this case. “Courts in this Circuit generally permit a movant who

has established irreparable harm to demonstrate either ‘a likelihood of success on the

merits, or . . . sufficiently serious questions going to the merits and a balance of hardships

tipping decidedly toward the party seeking injunctive relief.’” Bank of Am., N.A. v. Won

Sam Yi, 294 F. Supp. 3d 62, 76 (W.D.N.Y. 2018) (quoting Able v. United States, 44 F.3d

128, 130 (2d Cir. 1995)). “The ‘serious questions’ standard permits a district court to grant

a preliminary injunction in situations where it cannot determine with certainty that the

moving party is more likely than not to prevail on the merits of the underlying claims, but

where the costs outweigh the benefits of not granting the injunction.” Citigroup Glob.

Markets, Inc., 598 F.3d at 35.

       In the instant matter, the parties do not dispute that the Trial Litigation would be

covered under the Policy’s general coverage provisions absent preclusions or exclusions.

Instead, the parties dispute whether the Illegal Conduct Exclusion, Prior Knowledge

Exclusion, and the Consent to Settlement Provision exclude or preclude coverage under

the Policy. For the reasons that follow, the Court finds Plaintiff has at least raised

sufficiently serious questions with respect to the applicability of each of the exclusions and

provisions relied on by Defendant.

              1.     Illegal Conduct Exclusion

       Under New York Law, “[t]he obligation to defend the insured is triggered whenever

there is a reasonable possibility that the allegations in the complaint will lead to coverage.”

                                            - 19 -
       Case 6:20-cv-06025-EAW Document 57 Filed 06/11/20 Page 20 of 42




Sils Brokerage Corp. v. U.S. Underwriters Ins. Co., No. 10-CV-5176, 2014 WL 1276586,

at *4 (E.D.N.Y. Mar. 27, 2014). “An insurer bears the burden of proving the applicability

of an exclusion of coverage.” Lend Lease (U.S.) Const. LMB Inc. v. Zurich Am. Ins. Co.,

136 A.D.3d 52, 59 (1st Dep’t 2015), aff’d sub nom. Lend Lease (US) Const. LMB Inc. v.

Zurich Am. Ins. Co., 28 N.Y.3d 675 (2017). “To rely on an exclusion to deny coverage, an

insurer must demonstrate ‘that the exclusion is stated in clear and unmistakable language,

is subject to no other reasonable interpretation, and applies in the particular case.’” Id.

(quoting J.P. Morgan Sec. Inc. v. Vigilant Ins. Co., 126 A.D.3d 76, 83 (1st Dep’t 2015)).

       “[W]hether a provision in an insurance policy is ambiguous is . . . for the court to

determine as a matter of law.” Concordia Gen. Contracting Co. v. Preferred Mut. Ins. Co.,

932, 934, (2d Dep’t 2017). “The test for ambiguity is whether the language in the insurance

contract is ‘susceptible of two reasonable interpretations.’” MDW Enters. v. CNA Ins. Co.,

4 A.D.3d 338, 340-41 (2d Dep’t 2008) (quoting New York v. Home Indem. Co., 66 N.Y.2d

669, 671 (1985)). “[T]he ambiguities in the policy ordinarily are construed in favor of

coverage and against the insurer, because as the drafter of the policy the insurer is

responsible for the ambiguity.” Andy Warhol Found. for Visual Arts, Inc. v. Fed. Ins. Co.,

189 F.3d 208, 215 (2d Cir. 1999).

       In the instant matter, the Policy states that Defendant “shall advance Defense

Costs . . . on behalf of the Insured prior to final disposition” of a claim, and defines claims

to include civil and criminal proceedings. (Dkt. 1-1 at 14). However, the Policy also

provides an exclusion for illegal conduct, which reads as follows:



                                            - 20 -
        Case 6:20-cv-06025-EAW Document 57 Filed 06/11/20 Page 21 of 42




       The Insurer shall not be liable to make any payment for Loss in connection
       with any Claim made against any Insured . . . arising out of, based upon or
       attributable to the . . . committing of any deliberate criminal or deliberate
       fraudulent act, or any willful violation of any statute, rule or law, if any final
       adjudication establishes that such deliberate criminal or deliberate fraudulent
       act, or willful violation of statute, rule or law was committed.

(Id. at 20).

       Plaintiff argues that the DPA and Stipulation, and the admissions of fact contained

therein, do not constitute a “final adjudication.” Plaintiff further argues that even if the

DPA and Stipulation were final adjudications, the NY Opioid Lawsuits do not arise out of

any deliberate criminal or fraudulent acts because the underlying causes of action do not

require an underlying crime or fraud. For the following reasons, the Court finds that the

DPA is not a final adjudication, and that even if the Stipulation is a final adjudication,

nothing in the Stipulation establishes Plaintiff committed a deliberate criminal or deliberate

fraudulent act, or willfully violated a statute, rule, or law.

       As far as the DPA, the Policy does not define the term “final adjudication.”9

Additionally, the parties have not cited to any case addressing whether a deferred

prosecution agreement constitutes a final adjudication in the context of an insurance policy,

nor has the Court’s research found any such case. However, the Court finds that neither

the purpose nor the execution of a deferred prosecution agreement comports with the plain

meaning of “final adjudication.”


9
       Under New York law, the lack of a definition for a term in a policy does not
necessarily render the word ambiguous. See Lend Lease (U.S.) Const. LMB Inc. v. Zurich
Am. Ins. Co., 136 A.D.3d 52, 56 (1st Dep’t 2015) (“Nor does the lack of a definition, in
and of itself, render a word ambiguous.”), aff’d sub nom., 28 N.Y.3d 675 (2017).

                                             - 21 -
       Case 6:20-cv-06025-EAW Document 57 Filed 06/11/20 Page 22 of 42




       The Second Circuit has described a deferred prosecution agreement as follows:

       Under a typical DPA with a corporate defendant, the defendant admits to a
       statement of facts, submits to the filing of criminal charges against it on the
       basis of those facts, and agrees to a forfeiture or fine and to institute remedial
       measures. In exchange, the government agrees to defer prosecution and to
       ultimately seek dismissal of all charges if the defendant complies with the
       DPA.

United States v. HSBC Bank USA, N.A., 863 F.3d 125, 129 (2d Cir. 2017). Once the

agreement’s conditions are fulfilled, the government moves to dismiss the charges with

prejudice and enters a nolle prosequi with the court. “A nolle prosequi is a unilateral act

by a prosecutor, which ends the pending proceedings without an acquittal and without

placing the defendant in jeopardy.” Roberts v. Babkiewicz, 582 F.3d 418, 420 (2d Cir.

2009) (quotation omitted). “If the government determines that the defendant has breached

the DPA, however, the government may rip up the agreement and pursue the prosecution.”

HSBC Bank USA, 863 F.3d at 129.

       It is true that as a procedural matter, a district court must review a deferred

prosecution agreement to decide whether to exclude the time for the deferred prosecution

under the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(2). However, the Second

Circuit has held the court’s role is limited to determining whether the deferred prosecution

agreement “is bona fide before granting a speedy trial waiver—that is, that the DPA in

question is genuinely intended to ‘allow[ ] the defendant to demonstrate his good conduct,’

§ 3161(h)(2), and does not constitute a disguised effort to circumvent the speedy trial

clock.” HSBC Bank USA, 863 F.3d at 138. In other words, courts do not “evaluate the

substantive merits of a DPA or . . . supervise a DPA’s out-of-court implementation.” Id.;


                                             - 22 -
       Case 6:20-cv-06025-EAW Document 57 Filed 06/11/20 Page 23 of 42




see United States v. Fokker Servs. B.V., 818 F.3d 733, 746 (D.C. Cir. 2016) (“[A] DPA’s

provisions are agreed to by the parties, not the court, with no occasion for the court to adopt

the agreement’s terms as its own.”).

       A deferred prosecution agreement does not comport with the definition of “final.”

Black’s Law Dictionary defines “final” as “not requiring any further judicial action by the

court that rendered the judgment to determine the matter litigated concluded,” and “not

requiring any further judicial action beyond supervising how the decree is carried out.”

Black’s Law Dictionary (11th ed. 2019) (emphasis added). As discussed above, a deferred

prosecution agreement requires further judicial action after the court has made its Speedy

Trial determination—the court must either rule on dismissal of the charges or, in the event

of a breach of the deferred prosecution agreement, preside over the prosecution of the case.

       Nor does a deferred prosecution agreement fit into the definition of “adjudication.”

“Adjudication” is defined as “[t]he legal process of resolving a dispute; the process of

judicially deciding a case.” Black’s Law Dictionary (11th ed. 2019). The Second Circuit

has made clear that courts should not substantively review deferred prosecution

agreements, see HSBC Bank USA, 863 F.3d at 138, so it cannot be said that their contents

are judicially decided. Additionally, deferred prosecution agreements do not resolve the

underlying dispute because the agreement is contingent upon the defendant complying with

its terms.   C.f. First Mercury Ins. Co. v. Law Office of Kenneth B. Schwartz, No.

CV171763SJFAKT, 2019 WL 2053850, at *16 (E.D.N.Y. Mar. 1, 2019) (finding

conditional plea agreement was not a final adjudication for purposes of an illegal conduct

exclusion where charge based on criminal, dishonest, fraudulent, or malicious conduct was

                                            - 23 -
       Case 6:20-cv-06025-EAW Document 57 Filed 06/11/20 Page 24 of 42




withdrawn at sentencing), report and recommendation adopted as modified sub nom. 2019

WL 6606115 (E.D.N.Y. Dec. 5, 2019), appeal filed, No. 20-53 (2d Cir. Jan. 6, 2020).

       Defendant argues that even if the DPA itself is not a final adjudication, the facts

stipulated to by Plaintiff therein constitute a final adjudication because the DPA expressly

provides that Plaintiff will not contradict those facts in other litigation or proceedings.

(Dkt. 19 at 27-28; see Dkt. 11-1 at 175 (“[Plaintiff], having truthfully admitted to the facts

in the Statement of Facts, agrees that it shall not . . . make any statement, in litigation or

otherwise, contradicting the Statement of Facts or its representations in this Agreement.”)).

However, as previously discussed, courts do not substantively review deferred prosecution

agreements, so their contents do not constitute adjudications. Moreover, whether Plaintiff

can contradict the factual admissions contained in the DPA is related to a different word in

the Illegal Conduct Exclusion: “establishes.” The Illegal Conduct Exclusion applies “if

any final adjudication establishes that such deliberate criminal or deliberate fraudulent act,

or willful violation of statute, rule or law was committed.” (Dkt. 1-1 at 20 (emphasis

added)). Whether Plaintiff can contest the factual admissions in the DPA relates to whether

those facts have been established, not whether they are final adjudications. 10 See J.P.

Morgan Sec. Inc., 126 A.D.3d at 83 (finding settlement documents did not “establish” guilt

for purposes of a dishonest acts exclusion where plaintiff “reserved the right to profess its

innocence in unrelated proceedings”). Accordingly, the Court finds that while the DPA


10
        As Plaintiff points out, other policies include the phrase “final adjudications and
admissions” to make an illegal conduct exclusion triggerable by factual statements as well
as final adjudications. (Dkt. 27 at 7-8).

                                            - 24 -
       Case 6:20-cv-06025-EAW Document 57 Filed 06/11/20 Page 25 of 42




may establish the factual admissions contained therein, it is not a final adjudication, and

therefore does not trigger the Illegal Conduct Exclusion.

       Whether the Stipulation constitutes a final adjudication is a closer question. The

Stipulation was “So Ordered” by a United States District Judge (Dkt. 11-1 at 325), which

indicates that the judge reviewed the substance of the Stipulation, and the case has since

been closed, indicating that neither the parties nor the presiding judge believe that further

judicial action is required. However, the Court need not determine whether the Stipulation

is a final adjudication because even if it is, Defendant has not met its burden of

demonstrating that the Stipulation establishes a “deliberate criminal or deliberate

fraudulent act, or willful violation of statute, rule or law was committed.” (Dkt. 1-1 at 20).

At the very least, there are sufficiently serious questions raised with respect to that issue so

as to warrant the granting of Plaintiff’s requested relief.

       Defendant contends the admissions made by Plaintiff in Paragraph 2.a of the

Stipulation 11 are sufficient to meet the requirements of the Illegal Conduct Exclusion.

Paragraph 2.a reads:

       RDC knowingly failed to implement an adequate system to detect,
       investigate, and report suspicious orders of controlled substances to the DEA.
       RDC received and fulfilled over 1.5 million orders for controlled substances
       from its pharmacy customers, including hundreds of thousands of orders for
       highly-abused drugs. . . . However, during this period, RDC reported only a

11
       Defendant contended at oral argument that the Stipulation incorporates the
admissions contained in the DPA by reference. (Dkt. 33 at 28-31). Although the
Stipulation does refer to the DPA, it does so in the context of retaining an independent
compliance monitor and does not anywhere reference the portion of the DPA where the
factual admissions were made. (Dkt. 15 at 313 (“The manner in which the Monitor will be
selected, the Monitor’s responsibilities and mandate, and the Monitor’s reporting
obligations are set forth in Exhibit E to the DPA.”)).
                                             - 25 -
       Case 6:20-cv-06025-EAW Document 57 Filed 06/11/20 Page 26 of 42




       total of 4 suspicious orders to the DEA, notwithstanding senior
       management’s awareness of the company’s reporting obligations under the
       [Controlled Substances Act]. RDC failed to report to the DEA at least two
       thousand orders of controlled substances made by its pharmacy customers
       that should have been reported as suspicious pursuant to the criteria set forth
       in 21 C.F.R. § 1301.74(b) and the guidance contained in the DEA Letters.

(Dkt. 15 at 309).

       Plaintiff does not conclusively admit to deliberately committing a crime or

deliberately defrauding the DEA in this paragraph of the Stipulation. Moreover, the federal

civil complaint underlying the Stipulation does not allege any cause of action rooted in

deliberate criminal or fraudulent acts, but instead alleges a claim for failure to report

suspicious orders in violation of 21 U.S.C. § 842(a)(5) and 21 C.F.R. § 1301.74(b), see

Complaint, United States of America v. Rochester Drug Co-Operative, Inc., No. 1:19-cv-

03568-LAK, Dkt. 1 at 14-15 (S.D.N.Y. Apr. 23, 2019), neither of which necessarily

address deliberate criminal or fraudulent conduct, see 21 U.S.C. § 842(a)(5) (“It shall be

unlawful for any person . . . to refuse or negligently fail to make, keep, or furnish any

record, report, notification, declaration, order or order form, statement, invoice, or

information required under this subchapter[.]”); 21 C.F.R. § 1301.74(b) (“The registrant

shall design and operate a system to disclose to the registrant suspicious orders of

controlled substances.    The registrant shall inform the Field Division Office of the

Administration in his area of suspicious orders when discovered by the registrant.

Suspicious orders include orders of unusual size, orders deviating substantially from a

normal pattern, and orders of unusual frequency.”). Indeed, the statute explicitly provides

that unless a person is convicted by a trier of fact in a criminal case, “a violation of this


                                           - 26 -
       Case 6:20-cv-06025-EAW Document 57 Filed 06/11/20 Page 27 of 42




section does not constitute a crime, and a judgment for the United States and imposition of

a civil penalty . . . shall not give rise to any disability or legal disadvantage based on

conviction for a criminal offense.” 21 U.S.C. § 842(c)(3).

       It is also not clear from the Stipulation that Plaintiff admitted to committing a willful

violation of 21 C.F.R. § 1301.74(b). The Stipulation states that Plaintiff “knowingly failed

to implement an adequate system” for reporting suspicious orders (Dkt. 11-1 at 309), not

that Plaintiff willfully failed to do so. “The word ‘willfully’ is sometimes said to be ‘a word

of many meanings’ whose construction is often dependent on the context in which it

appears.” Bryan v. United States, 524 U.S. 184, 191 (1998). “The word often denotes an

act which is intentional, or knowing, or voluntary, as distinguished from accidental,” id. at

191 n.12, and in the criminal context, “willfully” means the defendant acted with

knowledge that the conduct was unlawful, whereas “the term ‘knowingly’ merely requires

proof of knowledge of the facts that constitute the offense.” Id. at 192-93. It is not clear

what meaning “willful” has in the Policy, or whether “knowingly” failing to implement a

system to report suspicious orders, or failing to report orders “that should have been

reported,” rises to a level of willfulness. Accordingly, the Court finds that at this stage it

is not clear whether the Illegal Conduct Exclusion is subject to another reasonable

interpretation than the one posed by Defendant. Again, at the very least, Plaintiff has raised

sufficiently serious questions going to the merits of the applicability of that Exclusion.

              2.     Prior Knowledge Exclusion

       Defendant also contends that coverage under the Policy is barred by a Prior

Knowledge Exclusion included in the Application and incorporated into the Policy.

                                            - 27 -
       Case 6:20-cv-06025-EAW Document 57 Filed 06/11/20 Page 28 of 42




Although the record is less clear on this Exclusion than others, at this point in the

proceedings the Court finds there are at least serious questions as to whether Defendant

will ultimately be able to demonstrate that it applies to coverage for all of Plaintiff’s

defense costs.

       The Application submitted by Plaintiff asks if “any person or entity proposed for

coverage know[s] of or ha[s] information about any pending or prior claim, suit, regulatory

action or other proceedings, inquiry or investigation (any of which being a ‘Known Claim’)

of or against any proposed insured,” to which Plaintiff answered “No.” (Dkt. 17-4 at 10).

Under the same section, the Application states: “IT IS AGREED THAT IF ANY SUCH

KNOWN CLAIM, PRIOR ACTION OR POTENTIAL EXPOSURE EXISTS, THEN,

UNLESS THE RESULTING INSURANCE POLICY EXPRESSLY PROVIDES

OTHERWISE, SUCH POLICY SHALL NOT PROVIDE COVERAGE FOR ANY LOSS

IN CONNECTION WITH SUCH KNOWN CLAIM, PRIOR ACTION OR POTENTIAL

EXPOSURE.” (Id. at 12). The Application also provides “that if the information supplied

on this [A]pplication changes between the date of this [A]pplication and the effective date

of the [Policy], the Applicant will . . . immediately notify the Insurer of such changes.” (Id.

at 38). Additionally, the Policy states that “[t]he Application shall be deemed attached to

and part of this Policy.” (Dkt. 1-1 at 69).

       The Application was submitted by Plaintiff on February 1, 2017. (Dkt. 17-4 at 40).

On February 15, 2017, the DEA served a civil document request on Plaintiff, citing 21

U.S.C. § 2703(c)(2) as its authority. (Dkt. 11-1 at 242; see Dkt. 43 at ¶ 3). On March 8,

2017, at Plaintiff’s request, the DEA provided Plaintiff with a revised document citing 21

                                              - 28 -
        Case 6:20-cv-06025-EAW Document 57 Filed 06/11/20 Page 29 of 42




U.S.C. § 876 as its authority. (Dkt. 43 at ¶¶ 3-4). Both documents provided that Plaintiff

should not disclose the existence of the requests or the investigation for an indefinite time

period. (Id. at ¶ 5). The coverage period for the Policy also began on March 8, 2017. (Dkt.

1-1 at 2).

       As a preliminary matter, Plaintiff makes numerous arguments regarding a separate

rescission provision in the Policy. The Court agrees with Defendant that these arguments

do not address whether the Prior Knowledge Exclusion in the Application bars coverage

for the State Actions. See XL Specialty Ins. Co., 874 F. Supp. 2d at 280 (“[U]nder the case

law, the contractual defenses of rescission and exclusion are distinct. They must be

analyzed pursuant to separate principles.”); XL Specialty Ins. Co. v. Agoglia, No. 08

CIV.3821(GEL), 2009 WL 1227485, at *6 (S.D.N.Y. Apr. 30, 2009) (analyzing similar

provision as exclusion), on reconsideration sub nom. Murphy v. Allied World Assur. Co.,

No. 08 CIV. 3821 (GEL), 2009 WL 1528527 (S.D.N.Y. May 29, 2009), and aff’d sub nom.

Murphy v. Allied World Assur. Co. (U.S.), 370 F. App’x 193 (2d Cir. 2010).

       However, there are sufficiently serious questions regarding whether the Prior

Knowledge Exclusion applies to all of Plaintiff’s claimed defense costs to make those

questions a fair ground for litigation. The Prior Knowledge Exclusion states that the Policy

will not provide coverage in connection with a “Known Claim,” and the phrase “Known

Claim” is defined as “any pending or prior . . . inquiry or investigation” that “any person

or entity proposed for coverage know[s] of or ha[s] information about.” (Dkt. 17-4 at 10,

12). Defendant contends that because Plaintiff had knowledge of the investigation by the

DEA before the Policy was issued, the investigation was a Known Claim. (Dkt. 35 at

                                           - 29 -
        Case 6:20-cv-06025-EAW Document 57 Filed 06/11/20 Page 30 of 42




12-13). 12 The record before the Court shows that the only investigation Plaintiff had

knowledge of before the Policy issued was the civil investigation—the record does not

show that Plaintiff had knowledge of the criminal investigation before November 2017, let

alone before the Policy was issued on March 8, 2017. Accordingly, the only investigation

that the record supports as being a “Known Claim” is the investigation related to the DEA’s

civil lawsuit.

       The other key portion of the Prior Knowledge Exclusion is the phrase “in connection

with”: the policy does not provide coverage for any loss “in connection with” a “Known

Claim.” (Dkt. 17-4 at 12). Courts have interpreted the phrase “in connection with” as

broader than “arising out of.” See Coregis Ins. Co. v. Am. Health Found., Inc., 241 F.3d

123, 128-29 (2d Cir. 2001) (“Courts have similarly described the term ‘relating to’ as

equivalent to the phrases ‘in connection with’ and ‘associated with,’ and synonymous with

the phrases ‘with respect to,’ and ‘with reference to,’ and have held such phrases to be

broader in scope than the term ‘arising out of.’” (citations omitted)).

       Defendant points to the operative complaints as well as a motion for partial

summary judgment in the Trial Litigation as demonstrative of those actions being “in

connection with” the “Known Claims.” (Dkt. 35 at 20). It is true that the motion for partial

summary judgment was based on the admissions made by Plaintiff in the Stipulation. (See



12
       Plaintiff appears to argue that because the original subpoena issued by the DEA
contained an error, Plaintiff did not have knowledge of an ongoing investigation against it.
(Dkt. 50 at 19 n.4). The Court is not persuaded by this argument, particularly in light of
Plaintiff’s contention that it notified the DEA of the issue and asked for a corrected
subpoena. (Dkt. 43 at ¶ 3).
                                            - 30 -
       Case 6:20-cv-06025-EAW Document 57 Filed 06/11/20 Page 31 of 42




Dkt. 41 at 13). However, that does not mean that all of the pending claims against Plaintiff

in the Trial Litigation are “in connection with” the February 2017 civil investigation,

particularly the claims that Plaintiff will be going to trial on. The plaintiffs in the Trial

Litigation moved for partial summary judgment “with regard to their claims for public

nuisance (Count III), unjust enrichment (Count VI) and negligence (Count VII), insofar as

those claims are predicated on [Plaintiff]’s failure to distribute opioids in a reasonably

prudent manner” as admitted by Plaintiff in the Stipulation. (Id.). In other words, at the

time the Court issued the Order on the preliminary injunction motion, the issues predicated

on the conduct admitted to by Plaintiff in the Stipulation were potentially going to be

addressed via summary judgment motions, not at the trial. The state court has since issued

a decision denying the motion, specifically finding:

       Notwithstanding the April 2019 stipulation of settlement and dismissal
       between the defendant and the United States . . . the plaintiffs failed to
       demonstrate a prima facie case that defendant’s conduct . . . created or
       contributed to a situation which endangered or injured the property, health,
       safety or comfort of a considerable number of people.

In re Opioid Litig., No. 400000/2017, Dkt. 6509 (N.Y. Sup. Ct., Suffolk Cty., May 14,

2020). The court additionally ruled that it would defer its decision on the unjust enrichment

and negligence claims because of its previous ruling that all “substantive motion practice

unrelated to the liability aspect of the public nuisance claims shall be deferred pending the

conclusion of the first phase of the trial.” Id. Stated differently, the admissions in the

Stipulation were not sufficient to establish a prima face nuisance claim against Plaintiff,

and there are sufficiently serious questions as to whether the only issues presently going to

trial are “in connection with” the Stipulation.

                                            - 31 -
       Case 6:20-cv-06025-EAW Document 57 Filed 06/11/20 Page 32 of 42




       Moreover, it is uncontested that Plaintiff did properly disclose the existence of the

criminal investigation. As previously discussed, the conduct discussed in the DPA was

much more extensive than, and does not necessarily overlap with, the conduct addressed

in the Stipulation. See Georgetown Cap. Grp., Inc. v. Everest Nat’l Ins. Co., 104 A.D.3d

1150, 1153 (4th Dep’t 2013) (“[The insurer] relies on, inter alia, the policy’s exclusion for

‘Loss in connection with any Claim made against an Insured. . . .’ We agree with plaintiffs,

however, that [the insurer] failed to demonstrate that the allegations in the underlying

actions fall solely and entirely within that policy exclusion, and are subject to no other

interpretation. As noted above, the underlying actions include allegations that Georgetown

and/or Royal failed to supervise Geidel and that Geidel advised investors to sell legitimate

securities.” (original alterations and quotation omitted)); Pepsico, Inc. v. Winterthur Int’l

Am. Ins. Co., 13 A.D.3d 599, 600 (2d Dep’t 2004) (“[T]he ‘Seepage and/or Pollution and/or

Contamination Exclusion’ in this policy, which provides that ‘[e]xcept as provided for in

Section VII, clauses 7. and 8., this policy does not insure against loss, damage, costs or

expenses in connection with any kind or description of seepage and/or pollution and/or

contamination, direct or indirect, arising from any cause whatsoever,’ does not apply to

exclude the alleged losses claimed by Pepsico, which are non-environmental in nature.”

(second alteration in original)). Accordingly, the Court finds there are sufficiently serious

questions as to whether all of Plaintiff’s defense costs are “in connection with” the civil

investigation, and “[a]n insurer must defend the entire action, even if some causes of action

fall squarely within policy exclusions, so long as there is one claim that ‘arguably arise[s]

from covered events.’” Nat’l Union Fire Ins. Co. of Pittsburgh, Pa. v. City of Oswego, 295

                                           - 32 -
        Case 6:20-cv-06025-EAW Document 57 Filed 06/11/20 Page 33 of 42




A.D.2d 905, 906 (4th Dep’t 2002) (second alteration in original) (quoting Frontier

Insulation Contrs. v. Merchants Mut. Ins. Co., 91 N.Y.2d 169, 175 (1997)).

       Additionally, there are sufficiently serious questions as to whether the doctrine of

equitable estoppel could apply in the instant matter. “The doctrine of equitable estoppel

can be applied to prevent an insurer from asserting valid defenses or exclusions to

coverage.” N. River Ins. Co. v. Town of Grand Island, No. 93-CV-100S, 1995 WL 250391,

at *7 (W.D.N.Y. Mar. 31, 1995) (quoting Mattimore v. Patroon Fuels, Inc., 103 A.D.2d

981, 982 (3d Dep’t 1984)). “Under New York common law, an insurer, who undertakes

the defense of an insured, may be estopped from asserting a defense to coverage, no matter

how valid, if the insurer unreasonably delays in disclaiming coverage and the insured

suffers prejudice as a result of that delay.” Bluestein & Sander v. Chicago Ins. Co., 276

F.3d 119, 122 (2d Cir. 2002) (quoting Globe Indem. Co. v. Franklin Paving Co., 77 A.D.2d

581, 430 N.Y.S.2d 109, 111 (2d Dep’t 1980)). “To show prejudice, the insured must show

reliance and a change in position resulting from the delay.” William Crawford, Inc. v.

Travelers Ins. Co., 838 F. Supp. 157, 160 (S.D.N.Y. 1993), aff’d, 23 F.3d 663 (2d Cir.

1994). “[P]rejudice to an insured may be presumed ‘where an insurer, though in fact not

obligated to provide coverage, without asserting policy defenses or reserving the privilege

to do so, undertakes the defense of the case, in reliance on which the insured suffers the

detriment of losing the right to control its own defense.’” Bluestein & Sander, 276 F.3d at

122 (quoting Albert J. Schiff Assocs., Inc. v. Flack, 51 N.Y.2d 692, 699 (1980)).

       In the instant matter, as discussed above, the documents filed under seal by Plaintiff

indicate that it has suffered prejudice in its ability to defend itself as a result of Defendant’s

                                              - 33 -
       Case 6:20-cv-06025-EAW Document 57 Filed 06/11/20 Page 34 of 42




delay in disclaiming coverage. Additionally, Plaintiff disclosed to Defendant that it was

being criminally investigated by the DEA in November 2017.               Subsequent to that

disclosure, Defendant issued several letters indicating that it would cover Plaintiff’s

defense costs for the State Actions, as well as renewed the policy in March 2018. (See,

e.g., Dkt. 11-1 at 338-42). It does appear that Defendant expressly reserved its rights in

the coverage letters it sent Plaintiff (see, e.g., id. (February 19, 2019 letter from Defendant

to Plaintiff stating: “[Defendant] is pleased to confirm coverage for the Otsego and

Cattaraugus County matters . . . subject to currently known information and a full

reservation of rights at law and under the terms of the Policy.”)), and express reservations

of rights can “preclude arguments both as to waiver and as to equitable estoppel,” Globecon

Grp., LLC v. Hartford Fire Ins. Co., 434 F.3d 165, 176 (2d Cir. 2006). However, the Court

finds that Defendant’s renewal of the insurance policy subsequent to Plaintiff’s timely

disclosure of a criminal investigation, paired with its issuance of coverage letters also

subsequent to that disclosure, raises substantially serious questions as to whether

Defendant is now estopped from denying coverage on the basis of its lack of knowledge of

a civil investigation. C.f. Pereira v. Gulf Ins. Co., 330 F. App’x 5, 6 (2d Cir. 2009)

(“[T]here can be no estoppel where . . . the insurers timely reserved their rights to decline

coverage and took no action inconsistent with denial of coverage.” (emphasis added)).

       Defendant also contends that even if the Prior Knowledge Exclusion does not apply,

the fortuitous loss doctrine, also referred to as the known loss doctrine, should bar

Plaintiff’s recovery. The fortuitous loss doctrine is the principle that an insurer only need

provide coverage when the inevitability “of such loss was not known to the insured before

                                            - 34 -
       Case 6:20-cv-06025-EAW Document 57 Filed 06/11/20 Page 35 of 42




coverage took effect.” Nat’l Union Fire Ins. Co. of Pittsburgh, PA. v. Stroh Cos., 265 F.3d

97, 109 (2d Cir. 2001). “[W]hether or not a loss is fortuitous is a legal question to be

resolved by the Court.” Renaissance Art Inv’rs, LLC v. AXA Art Ins. Corp., 102 A.D.3d

604, 605 (1st Dep’t 2013) (original alterations and quotation omitted).

       Defendant argues that because Plaintiff has admitted that it engaged in ongoing,

intentional activity despite having previously been fined by the government, and because

Plaintiff had notice of another government investigation before the Policy was issued, any

loss resulting from Plaintiff’s misconduct is not a fortuitous loss. (Dkt. 35 at 17-19).

Defendant relies on a line of cases discussing that in the context of all-risk insurance

policies, “damages that flow directly and immediately from [the insured’s] intentional act

cannot be considered ‘accidental’ or fortuitous.” Stroh Cos., 265 F.3d at 111 (quotation

omitted) (holding fortuitous loss doctrine did not apply because “no reasonable jury could

find on the evidence presented to the district court that [the insureds] knew that a recall

was inevitable before, but delayed initiating it until after [the insureds’] products had been

added to the Policy”). However, this line of cases is inapplicable to Plaintiff. The “loss”

in the instant matter is the cost of Plaintiff’s defense in the State Actions, not lost profits

from a faulty product. Nothing before the Court shows that Plaintiff had knowledge of the

extent of the damage caused by its alleged unlawful drug distribution, and the Court cannot

say that Plaintiff knew without any doubt when it was filling opioid orders that it would

eventually face over 30 civil lawsuits filed by different state entities. See Stonewall Ins.

Co. v. Asbestos Claims Mgmt. Corp., 73 F.3d 1178, 1215 (2d Cir. 1995) (“Though [the

insured] was aware, prior to the inception of many of the policies, that its products risked

                                            - 35 -
         Case 6:20-cv-06025-EAW Document 57 Filed 06/11/20 Page 36 of 42




asbestosis and cancer diseases and had received a large number of claims, it was highly

uncertain . . . as to the prospective number of injuries, the number of claims, the likelihood

of successful claims, and the amount of ultimate losses it would be called upon to pay.

[The insured] was fully entitled to replace the uncertainty of its exposure with the precision

of insurance premiums and leave it to the insurers’ underwriters to determine the

appropriate premiums.” (footnote omitted)), opinion modified on different grounds on

denial of reh’g, 85 F.3d 49 (2d Cir. 1996). Accordingly, the Court finds the fortuitous loss

doctrine does not act as a bar to coverage here.

                3.     Consent to Settlement Provision

         Defendant further contends that the Consent to Settlement Provision of the Policy

also bars payment of Plaintiff’s defense costs for the Trial Litigation. “[C]onsent-to-settle

provisions—requiring insured parties to give insurers notice before entering into voluntary

settlement agreements—are ‘routinely enforced’ as ‘a condition precedent to coverage.’”

SI Venture Holdings, LLC v. Catlin Specialty Ins., 118 F. Supp. 3d 548, 550 (S.D.N.Y.

2015).

         The Policy’s Consent to Settlement Provision reads as follows:

         [T]he Insured shall not admit or assume any liability, enter into any
         settlement agreement, stipulate to any judgment, incur any Defense Costs or
         Reputation Loss . . . without the prior written consent of the Insurer. If the
         Insured admits or assumes any liability in connection with any Claim without
         the consent of the Insurer, then the Insurer shall not have any obligation to
         pay Loss with respect to such Claim.




                                             - 36 -
       Case 6:20-cv-06025-EAW Document 57 Filed 06/11/20 Page 37 of 42




(Dkt. 1-1 at 26). Defendant contends the admissions made by Plaintiff in the Stipulation

and DPA “form the very foundation” for Plaintiff’s liability in the State Actions, and as a

result the Consent to Settlement Provision bars coverage.

       The Court again finds there are sufficiently serious questions as to whether the

Consent to Settlement Provision bars Plaintiff’s coverage. Courts that have found such

provisions enforceable have done so when the insured previously made an agreement with

an entity that was a party to the lawsuit for which the insured sought to have its defense

costs covered. See Traveres Indem. Co. v. Northrop Grumman Corp., 4 F. Supp. 3d 599,

611-12 (S.D.N.Y. 2014) (finding provision was breached and insured was not entitled to

coverage “for any Water District claims” where the insured had previously agreed to pay

remediations costs to the water districts). Here, Plaintiff has not entered into any agreement

with the plaintiffs in the State Actions, but with a federal government agency.

Additionally, Plaintiff’s admissions of liability in the Stipulation and DPA were with

regards to federal claims. Plaintiff has not admitted liability as to the state law claims

pending in the State Actions, and the record before the Court shows that Plaintiff is actively

litigating whether the admissions it made in the Stipulation and the DPA are sufficient to

entitle the plaintiffs in the State Actions to recovery on three state law causes of action.

(See Dkt. 41). In other words, Plaintiff has neither admitted nor assumed liability in

connection with the State Actions.

       The case Defendant relies on is not dispositive. In First Mercury, the insured

executed two affidavits of confession of judgment as part of a plea agreement, each of

which confessed judgment in a certain amount as to two individuals who had civil actions

                                            - 37 -
       Case 6:20-cv-06025-EAW Document 57 Filed 06/11/20 Page 38 of 42




pending against the insured and represented the insured’s civil liability to those individuals

“for the conduct giving rise to the charges in the Indictment.” 2019 WL 2053850, at *5.

The court found that the affidavits “show that [the defendant]’s obligations under the

Affidavits and Plaintiff’s potential coverage obligations under the [insurance policy] are

conterminous” because they created an obligation constituting a portion of the liability in

the civil actions. Id. at *17. In the instant matter, Plaintiff did not admit to any liability as

to the State Action plaintiffs in either the DPA or Stipulation, and the damages sought by

the plaintiffs in the State Actions are entirely separate from the payments Plaintiff has

agreed to in the DPA and Stipulation. Accordingly, the Court concludes that there are

sufficiently serious questions going to the merits of whether the Consent to Settlement

Provision applies in the instant matter to make them a fair ground for litigation.

       E.     Public Interest

       “[W]hen a court orders injunctive relief, it should ensure that the injunction does

not cause harm to the public interest.” Golden Krust Patties, Inc. v. Bullock, 957 F. Supp.

2d 186, 200 (E.D.N.Y. 2013) (quoting U.S. S.E.C. v. Citigroup Glob. Mkts. Inc., 673 F.3d

158, 163 n.1 (2d Cir. 2012)). “There is a well-recognized public interest in enforcing

contracts and upholding the rule of law.” Empower Energies, Inc. v. SolarBlue, LLC, No.

16-cv-3220 (DLC), 2016 WL 5338555, at *13 (S.D.N.Y. Sept. 23, 2016); see GE Transp.

(Shenyang) Co. v. A-Power Energy Generation Sys., Ltd., No. 15 Civ. 6194 (PAE), 2016

WL 3525358, at *9 (S.D.N.Y. June 22, 2016) (“[T]he public interest is served by the

enforcement of parties’ rights under their contract. . . .”); NML Capital, Ltd. v. Republic of

Argentina, No. 08 Civ. 6978 (TPG), 2012 WL 5895784, at *2 (S.D.N.Y. Nov. 21, 2012)

                                             - 38 -
        Case 6:20-cv-06025-EAW Document 57 Filed 06/11/20 Page 39 of 42




(“The public interest of enforcing contracts and upholding the rule of law will be served

by the issuance of this Order. . . .”).

       The Court finds that the issuance of this injunction would serve the public interest

by holding Defendant to its contractual obligations. Plaintiff was entitled to expect that it

could hold Defendant to the terms of those agreements should a dispute arise. As a result

of Defendant’s potential failure to adhere to its obligations, Plaintiff faced the prospect of

losing its defense counsel prior to trial pending at the time the preliminary injunction

issued. See Rex Med. L.P. v. Angiotech Pharm. (US), Inc., 754 F. Supp. 2d 616, 626

(S.D.N.Y. 2010) (“The public has an interest in seeing that parties oblige by their

contractual obligations and are not allowed to skirt such obligations at another’s

expense.”). Accordingly, for the reasons stated above, the Court finds that issuing a

preliminary injunction is appropriate.

       F.      Bond

       Plaintiff has asked, in the event that the Court grants its motion for a preliminary

injunction, that the requirement to post a bond be waived. Federal Rule of Civil Procedure

65 provides that “[t]he court may issue a preliminary injunction or a temporary restraining

order only if the movant gives security in an amount that the court considers proper to pay

the costs and damages sustained by any party found to have been wrongfully enjoined or

restrained.” Fed. R. Civ. P. 65(c). The Second Circuit has found that Rule 65 gives the

district court discretion to decide whether, under the circumstances, security is required.

See Corning Inc. v. PicVue Elecs., Ltd., 365 F.3d 156, 158 (2d Cir. 2004). “[T]he district



                                            - 39 -
        Case 6:20-cv-06025-EAW Document 57 Filed 06/11/20 Page 40 of 42




court may dispense with security where there has been no proof of likelihood of harm to

the party enjoined.” Int’l Controls Corp. v. Vesco, 490 F.2d 1334, 1356 (2d Cir. 1974).

       The Court finds that under the circumstances, a bond is required. “[W]rongfully

enjoined parties are entitled to a presumption in favor of recovery,” and “permitting

recovery is consistent with the purpose of an injunction bond.” Nokia Corp. v. InterDigital,

Inc., 645 F.3d 553, 560 (2d Cir. 2011). Plaintiff’s submissions have demonstrated that,

due to its current financial circumstances, if a determination is ultimately made finding it

is not entitled to coverage, Plaintiff would almost certainly not be able to repay Defendant

for the defense costs advanced.        While the Court has concluded that Plaintiff has

established the appropriateness of a preliminary injunction, the Court cannot say with

certainty that Plaintiff will prevail at the end of the litigation. In light of the uncertainties

surrounding Plaintiff’s business as whole, and especially in light of the early juncture of

this litigation and the uncertainty surrounding its ultimate disposition, the Court finds that

waiving a bond would present an unreasonable likelihood of harm to Defendant that cannot

be justified.

       The case Plaintiff principally relies on, XL Specialty Ins. Co., 874 F. Supp. 2d 263,

does not dictate a different result. In that case, the court did not address whether the

insureds had the financial wherewithal to repay the insurer in the event the insureds were

not entitled to coverage, and specifically noted that “the Policy requires defense costs to be

repaid if the Insureds are ultimately not entitled to such payments, and [the insurer] is at

liberty, upon such a determination, to pursue repayment from the individual Insureds” as

well as the corporation the insureds worked for. Id. at 298.

                                             - 40 -
       Case 6:20-cv-06025-EAW Document 57 Filed 06/11/20 Page 41 of 42




       For the reasons stated above, the Court finds that Plaintiff is entitled to a preliminary

injunction requiring Defendant to pay the defense costs for the trial previously scheduled

to begin March 20, 2020, but the implementation of the preliminary injunction is contingent

upon Plaintiff posting a bond in the amount of five hundred thousand dollars ($500,000)

which the Court determines to be reasonable under the circumstances. 13

III.   Motion to Dismiss

       Defendant makes the same arguments in support of its motion to dismiss as it did to

oppose Plaintiff’s motion for preliminary injunction (see Dkt. 21; Dkt. 48), and the Court

has considered all of Defendant’s arguments in its evaluation of the motion for preliminary

injunction. The Court’s conclusions apply with even more force in the context of a motion

to dismiss. Accordingly, the Court denies Defendant’s motion for the reasons stated above.

                                      CONCLUSION

       For the foregoing reasons, Defendant’s motion to dismiss (Dkt. 21) is denied.

Plaintiff’s motion for a preliminary injunction (Dkt. 11) is granted as previously referenced

in the Court’s Order entered on February 25, 2020 (Dkt. 44).




13
       Plaintiff has made certain representations concerning the anticipated length and cost
of the trial. Under the circumstances, the Court concludes that a bond of $500,000, is
appropriate. See Corning Inc., 365 F.3d at 158 (“Rule 65(c) gives the district court wide
discretion to set the amount of a bond[.]” (quotation omitted)); Midas Int’l Corp. v. T & M
Unlimited, Inc., No. 00-CV-0899E(F), 2000 WL 1737946, at *5 (W.D.N.Y. Nov. 17, 2000)
(“The amount of the bond required is in the discretion of the district court.”).

                                            - 41 -
      Case 6:20-cv-06025-EAW Document 57 Filed 06/11/20 Page 42 of 42




      SO ORDERED.



                                            _________________________________
                                            ELIZABETH A. WOLFORD
                                            United States District Judge

Dated: June 11, 2020
       Rochester, New York




                                   - 42 -
